DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s Amendment filed 5/25/2022 wherein Claim 18 has been amended, no new claims have been added, and claim 37 has been canceled. Therefore, claims 18, 22-29, 32-34, and 38 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 5/25/2022, with respect to the rejection(s) of claim(s) 18, 22, 26-29, 32-33, and 38 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Baran et al. (US 2015/0018770 A1) and Bauss et al. (US 20180326164 A1).
Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25, lines 2-3 suggests amending these lines to recite “by a non-permanent adhesive” to provide antecedent basis for this limitation.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 22, 26-29, 32-33, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US 2015/0018770; hereinafter referred to as Baran) in view of Baus et al. (US 2018/0326164; hereinafter referred to as Baus).
With regards to claim 18, Baran discloses (Figs. 1-12) a medicament delivery device (1), comprising: 
a housing element (10; see [0050] “The injection device 1 of Fig. 1 is a pre-filled disposable injection pen that comprises a housing 10” and see [0055] “The housing 10 of the injection device 1 comprises a front section 101 and a rear section 102”);
a mount (107; see [0059] “Left and right indents 107”) integral with the housing element (see Figs. 8-9 and 11-12 and see [0059] “Left and right indents (refer to Fig. 8) are formed in the outer surface 106 of the injection device 1…Each indent 107 is formed proximate to the rear end of the injection device housing 10”), wherein the housing element is integral with an outer shell (see [0059] “The two indents 107 are formed in the rear section 102” wherein the outer shell is shown at rear section 102) of the medicament delivery device such that the mount is permanently coupled to the medicament delivery device (the mount 107 is permanently coupled to the medicament delivery device 1 as the mount is formed in the rear section 102 of the housing element 10), and wherein the mount comprises a plurality of slots, holes, or recesses in the housing element such that the mount does not protrude away from the housing element (see [0059] “Left and right indents 107” wherein the indents are being considered recesses); and 
an auxiliary unit (2) including a plurality of protrusions (322; see [0133] “left protuberance 322…right protuberance 322”) that are configured to be inserted in the plurality of slots, holes, or recesses configured to thereby releasably attach the auxiliary unit to the mount (see Figs. 11-12 and see [0133-0134] “The protuberance 322 on the left arm 320 is configured to be received in the left indent 107. The protuberance 322 on the right arm 320 is configured to be received in the left indent 107” and see Abstract “The device has a body and a mating unit configured to releasably mount the body to the injection device”), wherein the auxiliary unit is positioned solely on a lateral side surface (see at 1 in Fig. 8) of the medicament delivery device such that the auxiliary unit does not extend to an end surface (see at 11 in Fig. 1) of the medicament delivery device (see Fig. 10, which shows the auxiliary unit 2 positioned solely on a lateral side surface of the medicament delivery device 1 wherein the auxiliary unit does not extend to an end surface of the medicament delivery device).
However, Baran is silent with regards to the auxiliary unit detects a longitudinal movement of a plunger rod of the medicament delivery device through the housing element.
Nonetheless, Bauss teaches (Figs. 1-3) the auxiliary unit (30) detects a longitudinal movement of a plunger rod (52) of the medicament delivery device (see [0025] “A device capable of sensing force on components inside a medicament delivery device shown in the figures”) through the housing element (10) (see [0036] “an optical sensor 54 that is capable of providing a light beam 56 that is reflected back, detecting movement of components, such as the plunger rod 52 of the medicament delivery device”. Furthermore, Fig. 3 of Bauss shows the optical sensor 54 located on the lateral side surface of the medicament delivery device. The Examiner determined this based on the housing 10 of the medicament delivery device being parallel to the plunger rod 52 in Fig. 3. Additionally, the optical sensor must be located on the lateral side surface as if the optical sensor was on the end surface of the medicament delivery device then the optical sensor 54 would be located on the end wall 18 not the shown along the housing 10.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the auxiliary unit of Baran with a teaching of Bauss such that the auxiliary unit detects a longitudinal movement of a plunger rod of the medicament delivery device through the housing element. One of ordinary skill in the art would have been motivated to make this modification, as the optical sensor facilitates the detection of movement such as the start of the movement as well as the stop of the movement. Further, the speed of the movement during the dose delivery sequence may be monitored and compared to movement patterns of pretested and normally functioning medicament container for detecting possible injection problems of the medicament delivery device (see [0036] of Bauss).
	The medicament delivery device of Baran modified in view of Bauss will hereinafter be referred to as the medicament delivery device of Baran and Bauss.
With regards to claim 22, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches (Figs. 1-12) that the mount (107) is configured to releasably attach (see Abstract and [0060] “a supplementary device 2 to be releasably attached to the injection device 1 of Fig. 1”) to the auxiliary unit (2) by positive locking (see [0133-0134]). 
With regards to claim 26, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches that (Figs. 1-12) that the mount (107) is shaped to only allow attachment to the correspondingly shaped auxiliary unit (2) (see Figs. 8-12, [0133-0134] “the right protuberance 322 is shaped to correspond closely to the shape of the right indent 107…The left protuberance 322 is shaped similarly to the right protuberance 322”).
With regards to claim 27, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches (Figs. 1-12) the auxiliary unit (2) comprises an electronics unit (see Fig. 4 at 2, [0075] “With the housing 20 of supplementary device 2, a plurality of components are comprised. These are controlled by a processor 24, which may for instance be a microprocessor”, and see [0076-0084]).
With regards to claim 28, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 27, and Baran further teaches (Figs. 1-12) that the auxiliary unit (2) is adapted to determine and to provide information about an operational state and/or usage of the medicament delivery device (1) (see [0075] “With the housing 20 of supplementary device 2, a plurality of components are comprised. These are controlled by a processor 24”, [0083] “Processor 24 controls a wireless unit 28, which is configured to transmit and/or receive information to/from another device in a wireless fashion.”, and [0086] “The supplementary device 2 of FIG. 4 is thus capable of determining information related to a condition and/or use of injection device 1.” ).
With regards to claim 29, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 28, and Baran further teaches (Figs. 1-12) that the auxiliary unit (2) is adapted to communicate measurements and information to another unit (see [0075] “With the housing 20 of supplementary device 2, a plurality of components are comprised. These are controlled by a processor 24”, [0083] “Processor 24 controls a wireless unit 28, which is configured to transmit and/or receive information to/from another device in a wireless fashion.”).
With regards to claim 32, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches (Figs. 1-12) that the medicament delivery device (1) is a disposable medicament delivery device (see [0050] “The injection device 1 of FIG. 1 is a pre-filled, disposable injection pen”).
With regards to claim 33, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, and Baran further teaches (Figs. 1-12) that the medicament delivery device (1) comprises a pen injector (see [0050] “The injection device 1 of FIG. 1 is a pre-filled, disposable injection pen”).
With regards to claim 38, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however, Baran is silent with regards to the auxiliary unit is configured to optically detect the longitudinal movement of the plunger rod of the medicament delivery device through the housing element through a window in the housing element.
Nonetheless, Bauss further teaches (Figs. 1-3) that the auxiliary unit (30) is configured to optically detect the longitudinal movement of the plunger rod (52) of the medicament delivery (see [0025] “A device capable of sensing force on components inside a medicament delivery device shown in the figures”) device through the housing element (10) through a window (50) in the housing element (see [0036] “an optical sensor 54 that is capable of providing a light beam 56 that is reflected back, detecting movement of components, such as the plunger rod 52 of the medicament delivery device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the auxiliary unit of the medicament delivery device of Baran and Bauss with a further teaching of Bauss such that the auxiliary unit is configured to optically detect the longitudinal movement of the plunger rod of the medicament delivery device through the housing element through a window in the housing element. One of ordinary skill in the art would have been motivated to make this modification, as the optical sensor facilitates the detection of movement such as the start of the movement as well as the stop of the movement. Further, the speed of the movement during the dose delivery sequence may be monitored and compared to movement patterns of pretested and normally functioning medicament container for detecting possible injection problems of the medicament delivery device (see [0036] of Bauss).
Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran and Bauss in view of Cirillo et al. (US 2012/0053527; hereinafter Cirillo).
With regards to claim 23, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however Baran is silent with regards to the mount being configured to releasably attach to the auxiliary unit by friction-fit.
Nonetheless, Cirillo further teaches (Fig. 20) that the mount (2006) is configured to releasably attach (See Abstract “removable attachments include…a slot for receiving a ridge of the pen”) to the auxiliary unit (2002) by friction-fit (See [0085] “friction-generating surfaces”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of the medicament delivery device of Baran and Bauss with a teaching of Cirillo such that the mount is configured to releasably attach to the auxiliary unit by friction-fit. Cirillo shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of the housing element of Baran for the friction fit of Cirillo for the predictable result of releasably attaching the two components together.
With regards to claim 25, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however Baran is silent with regards to the mount being configured to releasably attach to the auxiliary unit by non-permanent adhesive.
Nonetheless, Cirillo teaches (Fig. 19) an auxiliary unit (1902) attached to the surface of a prefabricated injection pen (1904). Cirillo further teaches that the auxiliary unit (1902) is attached to the surface of the prefabricated injection pen by a non-permanent adhesive (See [0081] “an adhesive may be used to form a removable attachment”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of the medicament delivery device of Baran and Bauss with a teaching of Cirillo such that the mount is configured to releasably attach to the auxiliary unit by non-permanent adhesive. Cirillo shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of the housing element of Baran for the non-permanent adhesive of Cirillo for the predictable result of releasably attaching the two components together.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran and Bauss in view of Larsen (CN 101405738A).
A copy of Larsen was provided as a Foreign Reference with the IDS filed 6/16/2021.
With regards to claim 24, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however, Baran fails to disclose that the mount is configured to releasably attach to the auxiliary unit by magnetism.
Nonetheless, Larsen teaches an auxiliary unit (Fig. 1a, #1) mounted to an outer casing of a mechanical drug delivery device (Fig. 1a, #2 and see [0048]). Larsen further teaches that the auxiliary unit (Fig. 1a, #1) is attached to the upper portion of the drug delivery device with a magnet (See [0048] “magnet”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the mount of the housing element of the medicament delivery device of Baran and Bauss with a teaching of Larsen such that the mount is configured to releasably attach to the auxiliary unit by magnetism. Larsen shows a differing means of attaching the auxiliary unit to the mount. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the positive locking attachment of the housing element of Baran for the magnets of Larsen for the predictable result of releasably attaching the two components together.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran and Bauss in view of Lindstedt et al. (WO 2016128207A1; hereinafter “Lindstedt”).
A copy of Lindstedt was provided in the Non-Final mailed 2/19/2021 and is listed as A Foreign Reference with the same date.
With regards to claim 34, the medicament delivery device of Baran and Bauss teaches the claimed invention of claim 18, however, Baran fails to disclose that the medicament delivery device comprises an inhalation device.
Nonetheless, Lindstedt teaches a medicament delivery device (Fig. 2) comprises an inhalation device (See page 6, lines 3-5 “medicament delivery devices may include a number of devices capable of delivery certain doses of medicament to a user, such as e.g. injection devices with or without injection needles, inhalers of all kinds,”).The invention of Lindstedt also teaches a releasably attachable auxiliary unit (See Abstract “usage management module is designed as an attachable unit (112)”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medicament delivery device of the housing element of the medicament delivery device of Baran and Bauss such that it comprises an inhalation device. Lindstedt shows a different medicament delivery device capable of delivering certain doses of medicament to a user. The alternate medicament delivery device (inhaler) and the auxiliary unit (usage management module) of Lindstedt are analogous to the medicament delivery device and auxiliary unit of the Baran and Bauss. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the injection pen of the housing element of Baran and Bauss for the inhalation device of Lindstedt for the predictable result of delivering doses of medicament to a user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783